Per Curiam.

It was part of the contract entered into between the plaintiff and the defendants, that the plaintiff would furnish and set including all connections an electric pump complete as specified, for two hundred dollars ($200), in addition to the contract price of forty-two hundred dollars ($4,200) for other work that the plaintiff was to do for the defendants.
The evidence conclusively shows that the plaintiff failed to perform this portion of his contract and that the defendants were damaged by this failure to at least the extent of seventy-five dollars, but they were allowed nothing by the justice before whom the case was tried. This was error. The judgment is reversed, and a new trial ordered, with costs to the appellants to abide the event.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.